DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on July 7, 2021, is acknowledged.
Cancellation of claim 6 has been entered.
Claims 1-5 and 7-8 are pending in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 2016/0002974).
Regarding claim 1, Boyle discloses a window blind assembly to provide illumination to the interior of a room and to prevent sunlight from entering the room, comprising: a multitude of the light emitting diode (LED) slats (300) mounted in the window opening of a window frame and being rotatably connected to the window frame (Fig. 3, π[0021]): a controller (330, π[0026]) being embedded in the window blind assembly and configured to control the function of each row of the LED slats, wherein the LED slats include a first surface (304) and a second surface (302), and wherein the second surface is translucent ((π[0012]). Boyle fails to explicitly state 
Regarding claim 2, Boyle discloses a window blind assembly wherein the controller includes a switch to control the on off functions of the LED panels (π[0026, 0028]).
Regarding claim 7, Boyle discloses a window blind assembly wherein the LED slats are horizontally oriented (Fig. 3).
Regarding claim 8, Boyle discloses a window blind assembly wherein the LED slats are vertically oriented (π[0003]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 2016/0002974) in view of Pham et al. (US 2017/0095103).
Regarding claim 3, Boyle fails to exemplify wherein the switch is a capacitive switch configured to sense a finger of the user in close proximity to the capacitive switch. Pham discloses a window blind assembly further comprising a switch to control the on off functions of the window blind assembly. One skilled in the art would have reasonable contemplate using the capacitive switch in order to control on off functions of the LED slats, as an obvious matter of design engineering. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate a capacitive switch as disclosed by Pham in the window blind assembly in order to control on off functions of the LED slats.

s 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 2016/0002974) in view of Kang et al. (KR 2016-0039046 A).
Regarding claim 4, Boyle fails to exemplify wherein the controller is a printed circuit board. Kang discloses a window blind assembly to provide illumination to the interior of a room and to prevent sunlight from entering the room, comprising: a multitude of the light emitting diode (LED) slats (100) mounted in the window opening of a window frame and being rotatably connected to the window frame (Fig. 3): a controller (500, π[0024]) being embedded in the window blind assembly and configured to control the function of each row of the LED slats, wherein the controller is a printed circuit board (PCB) (220, π[0017, 0027]) in order to mechanically support and electrically control the LEDs for illuminating the slats. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate a printed circuit board as disclosed by Kang in the window blind assembly of Boyle in order to mechanically support and electrically control the LEDs for illuminating the slats.
Regarding claim 5, Boyle fails to exemplify wherein the controller includes a Bluetooth/WIFI receiver to send and receive wireless signals from a remote source. Kang discloses a window blind assembly to provide illumination to the interior of a room and to prevent sunlight from entering the room, comprising: a multitude of the light emitting diode (LED) slats (100) mounted in the window opening of a window frame and being rotatably connected to the window frame (Fig. 3): a controller (500, π[0024]) being embedded in the window blind assembly and configured to control the function of each row of the LED slats, wherein the controller includes a Bluetooth/WIFI receiver to send and receive wireless signals from a remote source (π[0027]). Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate a Bluetooth/WIFI receiver as disclosed by Kang in the window blind assembly of Boyle in order to send and receive wireless signals from a remote source.
Response to Arguments
Applicant's arguments filed July 7, 2021 have been fully considered but they are not persuasive.
Applicant contends that prior art reference, Boyle (US 2016/0002974), fails to disclose the claimed window blind system wherein the first surface is opaque, as such applicant request a teaching from the prior art. 
Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. See MPEP 2141.
Boyle discloses a window blind assembly comprising an LED lighting system to achieve an artificial sunrise effect to wake consumers up, as well as a warm dimming to imitate a sunset. Boyle further discloses that blinds are generally understood to be used to control the amount of light that is allowed to pass from a lighted environment to another environment, typically through a window. One of the most common applications for such blinds is in conjunction with a window for a room, where the amount of light that passes from the outside to into the room is controlled .  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879